Oarr, J. (dissenting):
I dissent upon the ground that the alleged negligence of the superintendent was not in a detail of the general work but in a *666detail of the particular work of superintendence. The “ pawl ” or “ dog ” was taken off by the order of the superintendent, not for his personal convenience, but to increase the facility of the general work, and thus this order was in exercise of superintendence. The effect of the order was thus to render the winch temporarily unsafe and thus temporarily defective within the meaning of the statute. The plaintiff did not know of this and the superintendent did not tell him of it when the plaintiff was ordered to work at the winch. I think the judgment and order should be affirmed, with costs.
Rich, J., concurred.
Judgment and order reversed, with costs, and judgment ordered for defendant dismissing plaintiff’s complaint.